Case 8:21-cv-00555-SDM-CPT Document 36 Filed 08/23/21 Page 1 of 6 PageID 287




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

DALANEA TAYLOR; TAMMY
HEILMAN; DARLENE DEEGAN;
and ROBERT A. JONES III,

Plaintiffs,                              Case No. 8:21-cv-00555-SDM-CPT

v.

CHRIS NOCCO, in his official
capacity as Pasco County Sheriff,

Defendant.


                          JOINT STATUS REPORT
Case 8:21-cv-00555-SDM-CPT Document 36 Filed 08/23/21 Page 2 of 6 PageID 288




      Plaintiffs and Defendant, by and through undersigned counsel and pursuant to

the Court’s Order of May 27, 2021 (Dkt. 29), hereby provide the Court with a status

report concerning the progress of discovery.

      The parties have exchanged written discovery as follows: On May 21, the

parties exchanged initial disclosures. On June 4, Plaintiffs served four Interrogatories,

which Defendant answered on July 6. On June 4, Plaintiffs served four Requests for

Production concerning Defendant’s policies for the challenged Program. Defendant

served initial sets of documents in response to these requests on July 6 and July 30. In

addition, Defendant sent a further production, culled from an initial search of 300

emails, on August 5. Defendant is continuing to run additional searches for responsive

documents pursuant to this request.

      On June 16, Defendant served each Plaintiff with fourteen Interrogatories and

sixteen Requests for Production, which Plaintiffs answered on July 26. On June 21,

Plaintiffs served ten Requests for Production concerning Defendant’s implementation

of the challenged Program. Defendant responded to these requests on July 20 with

objections but did not produce any additional documents. Defendant has not completed

production on these requests. On August 10, Plaintiffs served an additional Request

for Production seeking information on over 125 specific interactions between these

individual Plaintiffs and the PCSO, which Plaintiffs believe are traceable to the

challenged Program. Defendant’s response is due September 10.


                                           1
Case 8:21-cv-00555-SDM-CPT Document 36 Filed 08/23/21 Page 3 of 6 PageID 289




       Defendant has agreed to conduct additional searches for responsive documents,

and the parties are working to enter into a confidentiality agreement to speed the pace

of discovery. Plaintiffs will take an early 30(b)(6) deposition in September, with the

goal of sharpening the issues and guiding further discovery, without prejudice to

Plaintiffs taking a second 30(b)(6) deposition at a later date. The parties still dispute

some issues:

Plaintiffs’ Remarks: Plaintiffs are concerned with the pace of production by Defendant

thus far. Over a period of two months, Defendant has not yet completed an initial

review of 300 emails—at a pace of five emails per day. Much of what Plaintiffs have

learned thus far has come through a public record request submitted to the Pasco

County Sheriff’s Office outside of discovery. Of particular note, Plaintiffs have

obtained a copy of a spreadsheet reflecting the PCSO’s review of underlying

documents concerning the events alleged in the Complaint. While Plaintiffs were able

to use that spreadsheet to craft their latest discovery request, neither that spreadsheet

nor the underlying materials have been produced in discovery. Moreover, Plaintiffs are

concerned by Defendant’s position—described in a recent phone conversation—that

Florida public records laws apply to dictate the scope of discovery in this federal action.

Because this case involves a significant constitutional challenge to a significant law

enforcement program, this case will necessarily involve significant amounts of

discovery into the policies and procedures for that program, as well as the application


                                            2
Case 8:21-cv-00555-SDM-CPT Document 36 Filed 08/23/21 Page 4 of 6 PageID 290




of that program to these specific Plaintiffs. Thus far, Defendant has failed to produce

both general policy documents and Plaintiff-specific documents, although Defendant

seemingly does not dispute that such documents are relevant and responsive. Indeed,

Defendant has indicated that it intends to rely on such documents in mounting its

defense. In order for the parties to conclude discovery by the deadline set by the Court,

the Defendant’s pace of production will have to significantly increase.

Defendant’s Remarks: Defendant asks that the Court set a date certain by which

Plaintiffs are required to specify: 1) the incidents which will actually be at issue in the

case; and, 2) the underlying constitutional violation claimed in each, as in any Monell

case. Plaintiffs’ discovery to date has been burdensome and costly to the Defendant.

Defendant anticipates continued disputes as to the scope of discovery under these

circumstances, particularly ESI, because of the necessity of by hand review of each

email, email attachment, or other document. Defendant may seek cost shifting or

sharing to address these issues. Defendant maintains that the current case deadlines are

unrealistic. Due to the time and resources spent answering discovery and theoretically

still over 100 incidents at issue, Defendant and counsel have been unable to focus on

the facts of any given incident so as to research the incident and raise appropriate

defenses to the claimed constitutional violation in each.




                                            3
Case 8:21-cv-00555-SDM-CPT Document 36 Filed 08/23/21 Page 5 of 6 PageID 291




August 23, 2021.                    Respectfully submitted,

/s/ Thomas W. Poulton               /s/ Ari S. Bargil
THOMAS W. POULTON, ESQ.             Ari S. Bargil (FL Bar No. 71454)
Florida Bar No.: 0083798            INSTITUTE FOR JUSTICE
poulton@debevoisepoulton.com        2 S. Biscayne Boulevard, Suite 3180
                                    Miami, FL 33131
JEFFREY K. GRANT, ESQ.              Tel: (305) 721-1600
Florida Bar No.: 0091197            Fax: (305) 721-1601
grant@debevoisepoulton.com          abargil@ij.org

DeBEVOISE & POULTON, P.A.           Joshua A. House (CA Bar No. 284856)*
1035 S. Semoran Blvd., Suite 1010   Caroline Grace Brothers (DC Bar No.
Winter Park, Florida 32792          1656094)*
Telephone: 407-673-5000             INSTITUTE FOR JUSTICE
Facsimile: 321 -203-4304            901 N. Glebe Road, Suite 900
                                    Arlington, VA 22203
Attorneys for Defendant             Tel.: (703) 682-9320
                                    Fax: (703) 682-9321
                                    jhouse@ij.org
                                    cgbrothers@ij.org

                                    Robert E. Johnson (OH Bar No. 0098498)*
                                    INSTITUTE FOR JUSTICE
                                    16781 Chagrin Boulevard, Suite 256
                                    Shaker Heights, OH 44120
                                    Tel.: (703) 682-9320
                                    Fax: (703) 682-9321
                                    rjohnson@ij.org

                                    *Admitted Pro Hac Vice

                                    Counsel for Plaintiffs




                                      4
Case 8:21-cv-00555-SDM-CPT Document 36 Filed 08/23/21 Page 6 of 6 PageID 292




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 23rd day of August, 2021, a true and correct

copy of the foregoing document was served via the Court’s CM/ECF system upon

all counsel of record.


                                    /s/ Ari S. Bargil




                                       5
